Citation Nr: 0119992	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  98-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran has verified service from March 1951 through 
February 1954.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran's first period of service was from March 23, 
1951, to October 20, 1952.  During this period of service he 
had a year of foreign service and received the Korean Service 
Medal with 2 Bronze Service Stars and the United Nation 
Service Medal.  At the time of his separation and 
reenlistment, the veteran was stationed at Camp Polk, 
Louisiana, and he was apparently a member of Battery B, 560th 
Field Artillery Battalion.  The veteran's second period of 
service was from October 21, 1952, to February 27, 1954.  He 
had no foreign service during this period of service.

In November 1998, the Board remanded this claim for further 
development.  The Board noted that this is a fire-related 
case where not all of the veteran's service records have been 
located.  Among other things, the Board directed the RO to 
obtain from the National Personnel Records Center (NPRC) all 
available service personnel records and to obtain Surgeon 
General's Office (SGO) records of the veteran's in-service 
hospitalization.  The Board further directed the RO to 
request specific information from the veteran concerning his 
stressors, and to thereafter submit the information to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  

The record reflects that the RO attempted to comply with this 
remand.  The RO, in a letter dated in December 1998, 
requested information from the Office of the Surgeon General 
for the veteran.  Unfortunately, the "Dates of Duty" for 
the veteran were listed as "10-23-52" to "02-27-54," dates 
long after the veteran claimed to have sustained combat 
injuries and to have been hospitalized.  The veteran had 
testified that he was wounded in action in Korea in January 
1952 and then evacuated to Tokyo.  It was reported that SGO 
records concerning the veteran could not be found.

The RO sent the veteran a letter in February 1999 requesting 
specific information about his stressors.  The veteran failed 
to reply.  Notwithstanding, the RO submitted a letter to 
USASCRUR, summarizing the veteran's service and stressors and 
requesting verification of the stressors.  The RO included as 
further information the transcript of the veteran's testimony 
as given before the local hearing officer in December 1997.  
In his hearing, the veteran identified people he knew who had 
been killed in action and testified that he himself had been 
wounded, requiring three months' treatment in a hospital in 
Tokyo.

USASCRUR responded, in June 2000, that causalities identified 
by the veteran could not be confirmed.  In addition, the 
veteran himself was not reported as having been wounded in 
action.  Extracts of Command Reports for the 560th Field 
Artillery Battalion and the 39th Field Artillery Battalion 
were provided.

In a supplemental statement of the case issued in May 2001, 
the RO noted that records provided for the 39th Field 
Artillery Battalion for the period of October 1951 through 
February 1952 document combat activity and casualties.  The 
RO, however, stated that it had not been verified that the 
veteran actually served in the 39th Field Artillery Battalion 
while in the Army.

In November 1999, the veteran's attorney submitted documents 
from NPRC which establish the veteran's affiliation with 
Headquarters, 39th Field Artillery Battalion, APO 468 in June 
1952.  A review of these records reveals that the 39th Field 
Artillery Battalion was involved in combat, "in the vicinity 
of HASU-RI, NORTH KOREA, with the mission of general support, 
reinforcing the 17th ROK Field Artillery Battalion" in 
defense of line Jamestown during June and July 1952.  
"Targets of opportunity, harassment and interdiction 
missions and the current counter-flak program" characterized 
the unit's operations during July 1952.  The historical 
reports further indicate that the unit participated in 
propaganda missions, counter-mortar missions, and that it 
assumed direct support reinforcing the 15th Infantry 
Regiment, with corresponding increased fire missions, in the 
end of the month.  Certainly, if the veteran was stationed 
with this unit, as these records would seem to indicate, the 
probability of his exposure to combat and combat conditions 
is likely.

In addition, the claims file presents evidence that the 
veteran may be receiving disability benefits from the Social 
Security Administration (SSA).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Therefore, this matter must again be REMANDED to the RO for 
the following action:

1.  The RO should ascertain whether the 
veteran is receiving disability benefits 
from the SSA.  If so, the RO should 
obtain from SSA the records pertinent to 
the veteran's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The RO should again request that the 
veteran provide specific information 
concerning events during service that are 
considered to be stressors.  The veteran 
should be advised that he must provide 
specific information concerning the 
events, dates, places, persons involved, 
and units involved.  The veteran should 
be requested to state when he was first 
assigned to the 39th Field Artillery 
Battalion and when he was reassigned to 
the 560th Field Artillery Battalion.

3.  The RO should further request that 
the veteran provide specific information 
about his treatment in hospitals during 
his active service.  He should be asked 
to provide the names of the medical 
facilities at which he was treated, the 
dates of treatment, and any other 
pertinent information.

4.  The veteran's response 
notwithstanding, the RO should request 
SGO records for the veteran for 1951 and 
1952 and take any additional action 
necessary to verify the veteran's 
assignment to the 39th Field Artillery 
Battalion for the period prior to June 
1952, and his participation in combat.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is so informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


